DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 5, 7-9, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20150296143 to Kang et al. (“Kang”).
 	Regarding claim 1, Kang teaches a driving module, comprising: 
a base (reference number 110, see Figure 1); 
a first shiftable plate (reference number 310, frame), wherein a plurality of first rolling members (reference number 410) are disposed between the first shiftable plate and the base (the balls 410 are between the plate 310 and base 110), so that the first shiftable plate is movable relative to the base along a first direction (the frame 330 is movable relative to the base 110, see paragraph [0049]); 
a second shiftable plate (reference number 320, another frame), wherein a plurality of second rolling members (reference number 420, second ball members) are disposed between the second shiftable plate and the first shiftable plate, so that the second shiftable plate is movable relative to the first shiftable plate along a second direction, and the second direction is orthogonal to the first direction (ball members 420 shift frame 320 in a different direction perpendicular to the optical axis, see paragraph [0049]); and 
a carrier (reference number 330 frame), wherein a plurality of third rolling members (ball members 430) are disposed between the carrier and the second shiftable plate (reference number 430 ball members are between the carrier 330 and the second plate 320), so that the carrier is movable relative to the second shiftable plate along a third direction, and the third direction is orthogonal to the first direction and the second direction (the carrier 330 is configured to move in a third direction orthogonal to the first and second direction, see paragraph [0049]); 
wherein each of the carrier, the first shiftable plate and the second shiftable plate has an opening, and all of the openings are towards the third direction (see Figure 1).
 	Regarding claim 5, Kang teaches the driving module of claim 1, wherein a number of the third rolling members is at least four, and the third rolling members are symmetrically disposed around a center of the opening of the carrier (Figure 1 shows at least four rolling members for reference number 410 and they are symmetrically around the carrier 330). 
 	Regarding claim 7, Kang teaches the driving module of claim 1, further comprising: a plurality of first grooves disposed between the base and the first shiftable plate, and the first rolling members disposed in the first grooves (paragraph [0047] teaches that each set of rolling members is disposed in its own guide grooves).
 	Regarding claim 8, Kang teaches that the driving module of claim 1, further comprising: a plurality of second grooves disposed between the first shiftable plate and the second shiftable plate, and the second rolling members disposed in the second grooves (paragraph [0047] teaches guide grooves corresponding to each set of rolling members, including between the first and second plates reference number 320 and 310 in Figure 1).
 	Regarding claim 9, Kang teaches the driving module of claim 1, further comprising: a plurality of third grooves disposed between the second shiftable plate and the carrier, and the third rolling members disposed in the third grooves (third rolling member 430 between the second plate 320 and carrier 330).
 	Regarding claim 13, Kang teaches the driving module of claim 1, further comprising: a first magnet; and a second magnet, wherein a polarization direction of the first magnet and a polarization direction of the second magnet are different (reference number 224 and 214 magnets).
	Regarding claim 14, Kang teaches the driving module of claim 13, further comprising: a first optical image stabilizing coil; and a second optical image stabilizing coil; wherein the first optical image stabilizing coil and the second optical image stabilizing coil are corresponding to the first magnet and the second magnet, respectively (reference number 212 and 222, first and second coils, corresponding to the magnets).
 	Regarding claim 15, Kang teaches the driving module of claim 13, further comprising: an auto-focusing coil corresponding to one of the first magnet and the second magnet (the coil and magnet used to move the lens in the optical axis direction is an auto-focusing coil, see paragraph [0003] describing auto-focus function).
Claims 16-17 are rejected similarly to claim 1, where Kang teaches a camera module and electronic device (see paragraph [0008] teaching camera) comprising the features addressed with claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0004110 to Park et al. (“Park”).
 	Regarding claim 2, Kang teaches the driving module of claim 1, but is silent on wherein the first rolling members and the second rolling members are cylinders.
	Park teaches that instead of a ball shape to act as a rolling member, a cylinder shape such as roller bearings may alternatively be used (see paragraph [0047]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kang with that of Park to replace ball members with cylinder shaped rolling members which may provide an alternative shape to aid in stability during movement.  
 	Regarding claim 3, Kang in view of Park teach the driving module of claim 2, but are silent on the first rolling members extend along the second direction, and the second rolling members extend along the first direction.  In view of Park, the rolling members may be replaced with cylindrical shaped rolling members and thus it would be obvious that the cylindrical shaped members would extend along a direction corresponding to its placement to move the plate in a certain direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kang in view of Park to use cylindrical shaped rolling members that extend along the second and first directions to increase stability to the rolling members and contacting surfaces.  
 	Regarding claim 4, Kang in view of Park teach the driving module of claim 2, Kang further teaches wherein each of a number of the first rolling members and a number of the second rolling members is at least two (see Figure 1 showing the first and second rolling members having at least two).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang further in view of U.S. Pub. No. 2020/0124945 to Kim et al. (“Kim”).
 	Regarding claim 10, Kang teaches the driving module of claim 1, but is silent on wherein both of the first shiftable plate and the second shiftable plate are made of plastic material and formed by injection molding.
	Kim teaches that parts of a camera and lens module including a plate may be made of plastic material and manufactured by injection molding of plastic material (see paragraph [0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kang in view of Kim to use plastic material for both shiftable plates and formed by injection molding to utilize a well known method of manufacture and type of material for benefits of strength of the material and cost effectiveness.  
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang further in view of U.S. Pub. No. 2020/0124945 to Kim et al. (“Kim”) further in view of U.S. Pub. No. 2020/0341228 to Wu et al. (“Wu”).
 	Regarding claims 11-12, Kang in view of Kim teach the driving module of claim 10, but are silent on wherein at least one of the first shiftable plate and the second shiftable plate comprises at least two gate traces or a plurality of strip-shaped wedge structures.
	Wu teaches using gate traces and wedge structures arranged along a circumferential directiion (see paragraph [0053] and [0093]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kang in view of Kim with that of Wu to add other known features such as gate traces and wedge structures for known benefits such as reducing the occurrence of insufficiently filling and uneven surfaces during injection molding with respect to gates traces and/or to eliminate specific light beams and improve manufacturability of the injection molding method with respect to the wedge structures.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697